DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7, 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harris (US 5,687,778).

1: Harris teaches a fluid tank (tank generally shown in Figure 1), comprising: a housing (housing 12) comprising: a bottom wall (bottom wall 32); a top wall (top wall 30); a side wall (sidewall comprising 34, 36, 38, 40) configured to couple the bottom wall to the top wall to define a cavity (cavity formed by interior region 26) that receives and houses a liquid (liquid 42); a conduit (conduit 16) configured to guide liquid from a fluid source into the cavity (see Figure 1, where liquid is guided down from conduit 16 into the cavity), the conduit defines an inlet (inlet at outer filler end 62) and an outlet (outlet at 66, which contacts 34), wherein the outlet couples to the side wall (which is coupled to the sidewall at 34); and 
a vent coupled to the housing and to the conduit (vent at in let end 75, coupled to the housing at 76, and the conduit at 79), wherein the vent defines a vent inlet (75 is a vent inlet) coupled to the housing and a vent outlet (vent outlet at 79, connected to chamber 70) coupled to 

2: Harris teaches the claimed invention as discussed above for Claim 1 and Harris further teaches a cap (removable cap 63) capable of coupling to the inlet of the conduit to block a flow of the liquid into and gas out of the fluid tank

3: Harris teaches the claimed invention as discussed above for Claim 1 and Harris further teaches that the vent couples to the top wall (vent at 75 is coupled to the top wall at 76).

4: Harris teaches the claimed invention as discussed above for Claim 1 and Harris further teaches that the vent comprises an inlet portion and a vent conduit portion, and wherein the inlet portion is angled relative to the vent conduit portion (see Figure 1 below).

    PNG
    media_image1.png
    384
    730
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    449
    940
    media_image2.png
    Greyscale


14: Harris teaches the claimed invention as discussed above for Claim 1 and Harris further teaches that the vent couples to the top wall (vent is coupled to the top wall at 76).

Claim(s) 1 and 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marsala et al. (Marsala US 2015/0210528).

1: Marsala teaches a fluid tank (tank generally shown in Figure 1), comprising: a housing (see Figure 1 below) comprising: a bottom wall  (see Figure 1 below); a top wall  (see Figure 1 below); a side wall  (see Figure 1 below) configured to couple the bottom wall to the top wall to define a cavity  (see Figure 1 below) that receives and houses a liquid (liquid 38 in Figure 2); a conduit (conduit 26) configured to guide liquid from a fluid source into the cavity (see Figure 1, 
a vent coupled to the housing and to the  (see Figure 1 below), wherein the vent defines a vent inlet (vent inlet connected to the housing, Figure 1) coupled to the housing and a vent outlet (vent outlet at the inlet of the conduit, see Figure 1 below) coupled to the conduit, and wherein the vent is configured to discharge gas from the housing into the conduit (see Figure 1 where gas/vapor is capable of being routed from the housing into the housing, paragraph 0013).

    PNG
    media_image3.png
    514
    822
    media_image3.png
    Greyscale

11: Marsala teaches the claimed invention as discussed above for Claim 1 and Marsala further teaches that the vent couples to the top wall (vent is coupled to the top wall, see Figure 1 above).



13: Marsala teaches the claimed invention as discussed above for Claim 1 and Marsala further teaches that that the vent defines a central axis, and wherein the central axis is perpendicular to the side wall (horizontal central axis along 34 is perpendicular the vertical axis of the sidewall, see Figure 1 above).

Claim(s) 1, 10, 15-17, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uranishi et al. (US 4,701,198).

1: Uranishi teaches a fluid tank (tank generally shown in Figure 7), comprising: a housing (see Figure 7 below) comprising: a bottom wall  (see Figure 7 below); a top wall  (see Figure 7 below); a side wall  (see Figure 1 below) configured to couple the bottom wall to the top wall to define a cavity  (cavity within the housing in Figure 7) that receives and houses a liquid (see Figure 1 below); a conduit (see Figure 7 below) configured to guide liquid from a fluid source into the cavity (see Figure 1 below), the conduit defines an inlet (inlet see Figure 7 below) and an outlet (see Figure 7 below), wherein the outlet couples to the side wall (the outlet is coupled to the sidewall at the top of the sidewall); and 
a vent coupled to the housing and to the  (see Figure 7 below), wherein the vent defines a vent inlet (vent inlet connected to the housing, Figure 7) coupled to the housing and a vent outlet (vent outlet at the inlet of the conduit, see Figure 7 below) coupled to the conduit, and wherein 

10: Uranishi teaches the claimed invention as discussed above for Claim 15 and Uranishi further teaches that the vent couples to the side wall (see Figure 7 below where the vent, which is annular around element 28, where the vent is connected to the top of the sidewall).

15: Uranishi teaches a fluid tank (see tank generally shown in Figure 7), comprising: a housing (see Figure 7 below) comprising: a bottom wall (see Figure 7 below); a top wall (see Figure 7 below); a side wall (see Figure 7 below) configured to couple the bottom wall to the top wall to define a cavity (see Figure 7 below) that receives and houses a liquid (liquid, see Figure 7 below); a conduit (see Figure 7 below) configured to guide liquid from a fluid source into the cavity (see Figure 7 below), the conduit defines a conduit inlet and a conduit outlet (see Figure 7 below), wherein the conduit outlet couples to the side wall (the outlet is coupled to the sidewall at the top of the sidewall); and a vent (see Figure 7 below) configured to extend through the conduit and into the housing and configured to discharge gas from the housing through the conduit (capable of discharging vapor).


    PNG
    media_image4.png
    435
    608
    media_image4.png
    Greyscale

16: Uranishi teaches the claimed invention as discussed above for Claim 15 and Uranishi further teaches that the vent defines a vent inlet and a vent outlet (see Figure 7 above).

17: Uranishi teaches the claimed invention as discussed above for Claim 15 and Uranishi further teaches that the vent outlet is flush with the conduit outlet (vent outlet located towards the top end of the vent outlet is flush/in line, located along with conduit outlet, Figure 7).

19: Uranishi teaches the claimed invention as discussed above for Claim 15 and Uranishi further teaches that the vent couples to an interior surface of the side wall (the vent opens into the interior surface).

Claim(s) 15-16 and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McClung et al. (McClung US 2007/0261752).

15: McClung teaches a fluid tank (tank generally shown in Figure 1A), comprising: a housing (see Figure 7 below) comprising: a bottom wall (see Figure 1A below); a top wall (see Figure 1A below); a side wall (see Figure 1A below) configured to couple the bottom wall to the top wall to define a cavity (see Figure 1A below) that receives and houses a liquid (liquid, see Figure 1A below); 
a conduit (see Figure 1A below) configured to guide liquid from a fluid source into the cavity (see Figure 1A below), the conduit defines a conduit inlet and a conduit outlet (see Figure 1A below), wherein the conduit outlet couples to the side wall (the outlet is coupled to the sidewall at the top of the sidewall, proximate numeral 22); and 
a vent (see Figure 1A below) configured to extend through the conduit and into the housing and configured to discharge gas from the housing through the conduit (capable of discharging vapor).

    PNG
    media_image5.png
    669
    838
    media_image5.png
    Greyscale

16: McClung teaches the claimed invention as discussed above for Claim 15 and McClung further teaches that the vent defines a vent inlet and a vent outlet (see Figure 1A above).

18: McClung teaches the claimed invention as discussed above for Claim 15 and McClung further teaches that the vent defines a first cross-sectional area and the conduit defines a second cross-sectional area, and wherein the second cross-sectional area is greater than the first cross-sectional area (see Figure 1A above, where the cross-section area of the conduit 24 is greater than the first cross sectional area of 30).

19: McClung teaches the claimed invention as discussed above for Claim 15 and McClung further teaches that the vent couples to an interior surface of the side wall (the vent couples to the interior of the sidewall at the top portion of the side wall, see proximate area near the vent inlet and the sidewall, Figure 1A above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-6 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harris (US 5,687,778) in view of Bucci (US 5,131,439).


Bucci teaches a series of transverse baffles (94, Figure 14), which are overlap along the longitudinal direction, (from element 18 to 40), and offset in the transverse/radial direction relative to the longitudinal direction.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Harris such that a series of alternating baffles that are overlap with one another along a first direction and offset in a second direction in the inlet portion in order to provide a tortuous path to control the flow of vapor along the inlet by providing obstacles for the flow path to minimize violent and abrupt flow, as taught by Bucci (coo. 9, ll. 45-63).

8-9: Harris teaches the claimed invention as discussed above for Claim 4 except that the outlet portion comprises a first baffle and a second baffle, and the first baffle and the second baffle are overlap in a first direction and are offset in a second direction.
Bucci teaches a series of transverse baffles (94, Figure 14), which are overlap along the longitudinal direction, (from element 18 to 40), and offset in the transverse/radial direction relative to the longitudinal direction.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Harris such that a series of alternating baffles that are overlap with one another along a first direction and offset in a second direction in the outlet portion in order to provide a tortuous path to control the flow of vapor along the inlet by .

Claims 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uranishi et al. (US 4,701,198).

20: Uranishi teaches the claimed invention as discussed above for Claim 15 and Uranishi further teaches in Figure 1, which shows that an outlet vent and an interior surface of the top wall is less than 25% of the height of the sidewall, except for the explicit teaching that an outlet vent and an interior surface of the top wall is less than ten percent of a height of the side wall.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Uranishi such that the an outlet vent and an interior surface of the top wall is less than 10 percent of the height of the side wall in order to permit the tank or housing to accommodate various types of vehicles or permit the tank to be at different location in a vehicle and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

    PNG
    media_image6.png
    427
    864
    media_image6.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KING M CHU whose telephone number is (571)270-7428. The examiner can normally be reached Monday - Friday 10AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272 - 4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/King M Chu/Primary Examiner, Art Unit 3735